Citation Nr: 0318250	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-10 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.	Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for 
fatigue.

2.	Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for 
thyroid disease.

3.	Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for 
hypertension.

4.	Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for 
diabetes mellitus.

5.	Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for an eye 
condition.

6.	Entitlement to service connection on a direct basis, or 
as a manifestation of an undiagnosed illness, for 
elevated cholesterol.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

On February 21, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health care 
provider the veteran identifies.

2.  Obtain all of the veteran's medical 
from the VA Medical Centers in Altoona, 
and Pittsburgh, Pennsylvania for 
treatment of fatigue, thyroid disease, 
hypertension, diabetes mellitus, eye 
disabilities, and elevated cholesterol 
during the period from October 1985 to 
the present date.  As to the VA Medical 
Center records request:  Progress Notes, 
discharge summaries, consults, vitals, 
medications, labs, imaging, diet and 
nutrition assessment, procedures, and 
problem lists.

3.  After associating with the record all 
evidence obtained in connection with the 
above development, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded examinations 
for the eyes, hypertension, diabetes 
mellitus, thyroid disease, elevated 
cholesterol, and fatigue.  Send the 
claims folder to the examiner(s) for 
review.  The examiner(s) is requested to 
provide a detailed history regarding the 
onset and progression of relevant 
symptoms, to perform any required tests 
and studies, and to report in detail all 
clinical findings for each examination 
conducted.  Based on the results of the 
examination and a review of the claims 
folder, the examiner(s) is asked to 
address the following questions:

A.  As to the examination for fatigue:
(i).  Does the veteran suffer from fatigue?
(ii).  If he does, can his fatigue be 
associated with a known clinical diagnosis?
(iii).  If his fatigue can be associated with 
a known clinical diagnosis, provide the 
diagnosis and specify whether the diagnosed 
condition had its onset during either of the 
veteran's periods of military service, or was 
caused by an incident that occurred during his 
period of military service from January 1991 
to March 1991, which service included service 
in the Southwest Asia theater of operations 
during the Gulf War?
(iv).   If his fatigue cannot be associated 
with a known clinical diagnosis, specify 
whether the veteran has objective indications 
of a chronic disability resulting from an 
illness manifested by fatigue, as established 
by history, physical examination, and 
laboratory tests, that has either (1) existed 
for 6 months or more, or (2) exhibited 
intermittent episodes of improvement and 
worsening over a 6-month period?

B.  As to the examination for thyroid disease:
(i).  Does the veteran suffer from symptoms or 
manifestations involving the thyroid?
(ii).  If he does, can his thyroid symptoms or 
manifestations be associated with a known 
clinical diagnosis?
(iii).  If his thyroid symptoms or 
manifestations can be associated with a known 
clinical diagnosis, provide the diagnosis and 
specify whether the diagnosed condition had 
its onset during either of the veteran's 
periods of military service, or was caused by 
an incident that occurred during his period of 
military service from January 1991 to March 
1991, which service included service in the 
Southwest Asia theater of operations during 
the Gulf War?
(iv).  If his thyroid symptoms or 
manifestations cannot be associated with a 
known clinical diagnosis, specify whether the 
veteran has objective indications of a chronic 
disability resulting from an illness 
manifested by thyroid symptoms, as established 
by history, physical examination, and 
laboratory tests, that has either (1) existed 
for 6 months or more, or (2) exhibited 
intermittent episodes of improvement and 
worsening over a 6-month period?

C.  As to the examination for hypertension:
(i).  Does the veteran suffer from 
hypertension?
(ii).  If he does, specify whether the 
diagnosed condition had its onset during 
either of the veteran's periods of military 
service, or was caused by an incident that 
occurred during his period of military service 
from January 1991 to March 1991, which service 
included service in the Southwest Asia theater 
of operations during the Gulf War?

D.  As to the examination for diabetes 
mellitus:
(i).  Does the veteran suffer from diabetes 
mellitus?
(ii).  If he does, specify whether the 
diagnosed condition had its onset during 
either of the veteran's periods of military 
service, or was caused by an incident that 
occurred during his period of military service 
from January 1991 to March 1991, which service 
included service in the Southwest Asia theater 
of operations during the Gulf War?
	
E.  As to the examination for elevated 
cholesterol:
(i).  Does the veteran suffer from elevated 
cholesterol?
(ii).  If he does, can his elevated 
cholesterol be associated with a known 
clinical diagnosis?
(iii).  If his elevated cholesterol can be 
associated with a known clinical diagnosis, 
provide the diagnosis and specify whether the 
diagnosed condition had its onset during 
either of the veteran's periods of military 
service, or was caused by an incident that 
occurred during his period of military service 
from January 1991 to March 1991, which service 
included service in the Southwest Asia theater 
of operations during the Gulf War?
(iv).  If his elevated cholesterol cannot be 
associated with a known clinical diagnosis, 
specify whether the veteran has objective 
indications of a chronic disability resulting 
from an illness manifested by elevated 
cholesterol, as established by history, 
physical examination, and laboratory tests, 
that has either (1) existed for 6 months or 
more, or (2) exhibited intermittent episodes 
of improvement and worsening over a 6-month 
period?

F.  As to the examination for the eyes:
(i).  Does the veteran suffer from symptoms or 
manifestations involving the eyes?
(ii).  If he does, can his eye symptoms or 
manifestations be associated with a known 
clinical diagnosis?
(iii).  If his eye symptoms or manifestations 
can be associated with a known clinical 
diagnosis, provide the diagnosis and specify 
whether the diagnosed condition had its onset 
during either of the veteran's periods of 
military service, or was caused by an incident 
that occurred during his period of military 
service from January 1991 to March 1991, which 
service included service in the Southwest Asia 
theater of operations during the Gulf War?
(iv).  If his eye symptoms or manifestations 
cannot be associated with a known clinical 
diagnosis, specify whether the veteran has 
objective indications of a chronic disability 
resulting from an illness involving the eyes, 
as established by history, physical 
examination, and laboratory tests, that has 
either (1) existed for 6 months or more, or 
(2) exhibited intermittent episodes of 
improvement and worsening over a 6-month 
period?

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





